Citation Nr: 0916490	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-37 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a service 
connected back disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Veteran was afforded a January 2009 Travel Board 
hearing before the undersigned Veterans Law Judge. The 
hearing transcript is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has determined that the medical evidence is 
presently not adequately developed to ensure informed 
appellate review. 

The Veteran's back disorder is diagnosed as lumbosacral 
strain with degenerative disc disease, and is presently rated 
as 20 percent disabling. Although the RO undertook medical 
development of the claim since submission in August 2004, the 
findings have been markedly different. 

Private medical records from W.G., MD showed complaints of 
back pain in October 2005. The Veteran reported that sitting 
increased his back pain and noticed some relief from 
occasional movement. 

VA treatment records from 2005 to the present reflected 
complaints of back pain. A February 2006 note showed that the 
Veteran's forward flexion was limited to 15 degrees, and he 
could not work for five weeks due to this limitation. VA 
treatment records from 2006 to 2008 showed continued 
complaints of back pain. 
The Veteran underwent a VA examination for his increased 
rating claim in December 2004. He stated that he experienced 
constant back pain, which was alleviated with medication and 
rest. The Veteran denied experiencing bowel or bladder 
problems. Upon physical examination, the examiner found the 
forward flexion limited to 60 to 70 degrees with pain. X-rays 
showed degenerative disc disease at L3, L4, and L5. The 
examiner diagnosed lumbar strain and degenerative disc 
disease in addition to radiculopathy of the left leg.   

The Veteran was reexamined in May 2006. He again reported 
constant back pain, but stated that the pain radiated to both 
legs. He denied bowel problems. The examiner commented that 
the Veteran was self sufficient in activities of daily living 
at a slow pace. Upon physical examination, the Veteran's 
forward flexion was limited to 45 degrees with pain 
throughout the entire motion. The examiner also concluded 
sensation was diminished in both legs. He diagnosed chronic 
back strain with degenerative disc disease and radiculopathy 
of both legs. 

The Veteran underwent reexamination in June 2007. He 
continued to experience chronic back pain and to use pain 
relief medication. He reported having flare-ups triggered by 
any bending and stooping activities. The Veteran used a 
walker for assistance and limited himself to walking one 
block. The examiner found him to be self sufficient in his 
daily activities, albeit at a slow pace. Upon physical 
examination, the examiner noted a kyphotic posture and 
moderately severe antalgic gait. The range of motion of the 
forward flexion was 50 degrees with pain throughout the 
motion. The examiner noted that the range of motion is 
reduced by 5 degrees upon repetitive use. On neurological 
examination, sensation was diminished in both legs. The 
examiner diagnosed moderately severe to severe back strain 
with degenerative disc disease and radiculopathy in both 
legs. 

At the January 2009 Travel Board hearing, the Veteran 
testified that he experienced an increased severity in his 
back disability and the radiating pain. Due to his back pain, 
he was limited to working part-time, rather than full time. 
The Veteran testified that his back disability along with 
radiculopathy of both legs impeded his ability to walk. He 
noted that a treatment procedure described as a "[back] 
adjustment" provided noticeable temporary pain relief. 
Occasionally, the Veteran rested his back by lying down and 
through use of a heating pad. However, the pain was not of a 
severity to result in an incapacitating episode necessitating 
bed rest. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1). 

Contrary to his earlier representations, the Veteran reported 
having bowel and bladder dysfunction. As a result, he limited 
his activities to places with immediate restroom access. 

The disability picture is unclear. It appears that for the 
period from February 21, 2006 to May 2006, the Veteran may 
have experienced a temporary worsening of his back symptoms, 
as evidenced by the noted diminishment of his range of 
motion. Such a finding would trigger application of the 
ruling in Hart v. Mansfield, 21 Vet. App. 505 (2007) (Holding 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings, and that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe). See 38 U.S.C.A. § 5110 (West 2002).

Conversely, the Veteran's testimony during the January 2009 
Travel Board hearing suggests that he continues to experience 
loss of function of his back including diminished range of 
motion during use, thus implicating further consideration of 
factors listed in 38 C.F.R. §§ 4.40 and 4.45. See  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 205 (1995).  Section 4.40 provides in part 
that functional loss may be due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  The section also 
provides that weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.  

Further, and as noted, the Veteran has reported that he 
experiences both bowel and bladder dysfunction. Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1), the adjudicator is to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  

2.  Upon the receipt of the Veteran's 
response or after a reasonable amount of 
time, the RO/AMC will afford the Veteran 
a medical examination, to be conducted by 
a qualified physician, to ascertain the 
severity of the service-connected 
degenerative disc disease. The following 
considerations will govern the 
examination:

a. The claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review 
in any report generated as a result 
of this remand.  

b. After conducting any appropriate 
interviews with the Veteran, 
clinical testing, and any other 
studies, the examiner must report:

(1)  The severity of the 
Veteran's degenerative disc 
disease of the lumbar spine, 
including range of motion 
studies of the thoracolumbar 
spine in accordance with 
current VA examination 
protocols.

(2)  Whether there exists any 
clinical substantiation for the 
Veteran's subjective complaints 
of the severity of the 
disorder;

(3)  Whether the Veteran has 
any bowel and/or bladder 
impairment as a result of the 
service-connected degenerative 
disc disease (as opposed to 
diabetes mellitus, or any other 
gastrointestinal disorder), and 
if so, what is its frequency 
and severity.

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  

4. Following such development, the RO/AMC 
should review and readjudicate the 
claims, with consideration to the 
directives above as to the Hart ruling as 
to staged ratings and as to the 
assignment of separate ratings for bowel 
and bladder impairment - both if 
warranted by the evidentiary record. See 
also 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO/AMC shall issue the 
Veteran a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




